 


109 HRES 473 IH: Condemning the racist remarks of William Bennett.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 473 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Rush submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Condemning the racist remarks of William Bennett. 
 
Whereas William J. Bennett hosts a radio program, Morning in America, which airs on approximately 115 radio stations with an estimated weekly audience of 1.25 million listeners; 
Whereas on September 28th, 2005, Mr. Bennett said on his radio program, “But I do know that it's true that if you wanted to reduce crime, you could, if that were your sole purpose, you could abort every black baby in this country, and your crime rate would go down.”; and 
Whereas Mr. Bennett’s remarks are outrageous and blatantly racist: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the comments made by William J. Bennett on his radio program, Morning in America, as outrageous racism of the most bigoted and ignorant kind; and 
(2)condemns all manifestations and expressions of racism and ethnic intolerance. 
 
